DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that this present application is being prosecuted under a different Primary Examiner, Kiho Kim, because the previous Examiner is no longer associated with the USPTO.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 7 – 10, 15, 16, and 18 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0036996 A1 (hereunder Wolleschensky, cited in the IDS filed on 5/8/2019)
With respect to independent claim 1, Wolleschensky teaches in Fig. 7 a light sheet microscope comprising:
1 which is configured to direct an illumination beam propagating along an illumination axis onto a sample 12;
a light-sheet generator 7 which is configured to generate a light-sheet-like illumination light distribution illuminating the sample in a partial area from the illumination beam; and 
a detection unit 12 having a detector which is configured to capture detection light originating from the partial area of the sample illuminated with the illumination light distribution,
wherein the illuminator comprises a beam modulator PH; see Fig. 4b adapted to modulate the illumination beam along the illumination axis in such a way that light exposure of the partial area of the sample illuminated by the illumination light distribution varies along the illumination axis.
With respect to dependent claim 2, Wolleschensky teaches in Fig. 4b wherein the beam modulator is configured to move a depth of focus area of the illumination beam along the illumination axis see paragraph [0030].
With respect to dependent claim 3, Wolleschensky teaches wherein the beam modulator has an illumination objective 8 that is displaceable along the illumination axis.
With respect to dependent claim 5, Wolleschensky teaches wherein the beam modulator has an optical element included in the beam source configured to influence the optical path length of the illumination beam as shown in Fig. 7.
With respect to dependent claim 7, Wolleschensky teaches in Fig. 7 wherein the beam modulator is configured to modulate the intensity of the illumination beam See paragraph [0065].
With respect to dependent claim 8, Wolleschensky teaches in paragraph [0030] wherein the beam modulator is configured to increase the intensity of the illumination beam with increasing depth of penetration of the depth of focus area in the sample.
With respect to dependent claim 9, Wolleschensky teaches wherein the beam modulator is configured to vary via PH a displacement speed of the depth of focus area of the illumination beam in relation to its position along the illumination axis.
With respect to dependent claim 10, Wolleschensky teaches wherein the beam modulator is configured to reduce via PH the displacement speed of the depth of focus area of the illumination beam with increasing depth of penetration into the sample see paragraph [0030].
With respect to independent claim 15, Wolleschensky teaches in Fig. 1 a method for microscopically imaging a sample, the method comprising:
directing an illumination beam via 1 propagating along an illumination axis onto the sample 12;
generating a light-sheet-like illumination light distribution via 7 illuminating the sample in a partial area from the illumination beam; and
detecting detection light  via 17 originating from the partial area of the sample illuminated with the illumination light distribution,
via PH along the illumination axis in such a way that light exposure of the partial area of the sample illuminated by the illumination light distribution varies along the illumination axis.
With respect to dependent claim 16, Wolleschensky teaches in paragraph [0030] wherein the illumination light distribution for non-linear fluorescence excitation of the sample is used.
With respect to dependent claim 18, in paragraph [0030] Wolleschensky teaches wherein a beam modulator moves a depth of focus area of the illumination beam along the illumination axis during image acquisition.
With respect to dependent claim 19, Wolleschensky teaches  wherein the beam modulator has an illumination objective 8 that is displaced along the illumination axis during the image acquisition.
With respect to dependent claim 20,  Wolleschensky teaches an objective disposed such that the illumination beam penetrates a region of a pupil of the objective which is shifted via 9; see Fig. 6 from a center of the pupil.
With respect to dependent claim 21, Wolleschensky inherently teaches  wherein the beam modulator is configured to modulate the illumination beam along the illumination axis in such a manner that effects of scattering and/or absorption are at least partly compensated for see paragraph [0030].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolleschensky, and further in view of US 2018/0292321 A1 (hereunder Fiolka).
The teaching of Wolleschensky has been discussed above.
With respect to dependent claim 4, Wolleschensky is silent with wherein the beam modulator comprises a tunable lens included in the beam source configured to move the depth of focus area of the illumination beam.
In paragraph [0069] Fiolka teaches a tunable lens. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wolleschensky in order to modulate desired light by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolleschensky, and further in view of US 2016/0327779 A1 (hereunder Hillman, previously cited).
The teaching of Wolleschensky has been discussed above.
With respect to dependent claim 6, Wolleschensky is silent with wherein the beam modulator comprises several transparent blocks that are optionally introducible into a beam path of the illumination beam, the several transparent blocks having different thicknesses along the illumination axis.
	In Fig. 13 B in paragraph [0259 – 0262] Hillman teaches the limitation of claim 6. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wolleschensky in order to have a desired beam modulator. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 11 – 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 11, the prior art of record fails to teach or reasonably suggest:
wherein the beam modulator is configured as beam shaping optics  which influences a radial intensity profile in at least one direction perpendicular to the illumination axis, the beam shaping optics being used to modulate the illumination beam along the illumination axis.
With respect to dependent claims 12 – 14 and 17, because of its dependency on claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        2/8/2021